Citation Nr: 0933824	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The appellant served with the New Mexico Army National Guard 
and had a period of verified active duty for training 
(ACDUTRA) from June 4, 1978 to September 11, 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In December 2007, the appellant testified during a hearing at 
the RO before the undersigned Veterans Law Judge of the 
Board. The Board previously remanded this case for further 
development in April 2008. 


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that the appellant currently has a bilateral hearing 
loss disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.                       38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);     38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2009).








REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the appellant of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated from July 2006 and May 2008. The August 
2007 Statement of the Case (SOC) explained the general 
criteria to establish a claim for entitlement to service 
connection for hearing loss. The VCAA notice further 
indicated the joint obligation between VA and the appellant 
to obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an addendum to the July 
2006 notice correspondence provided information concerning 
both the disability rating and effective date elements of a 
pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice letter sent in July 2006 met this 
standard in that it preceded issuance of the February 2007 
rating decision on appeal. The subsequent notice letter did 
not comport with this requirement. However, the appellant has 
had an opportunity to respond to the relevant VCAA notice 
correspondence in advance of the most recent June 2009 
Supplemental SOC (SSOC) readjudicating his claim. During this 
timeframe the appellant underwent a VA audiological 
examination. There is no indication of any further available 
evidence that must be associated with the record. The 
appellant has therefore had the full opportunity to 
participate in the adjudication of the claim.   See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 
F.3d 1317 (Fed. Cir. 2007).            

The RO/AMC has taken appropriate action to comply with the 
duty to assist the appellant through obtaining records of VA 
outpatient treatment, service treatment records (STRs), and 
service personnel records. The appellant has undergone a VA 
Compensation and Pension examination. McClendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002). In support of his claim, the appellant has 
provided records of private audiological treatment, and 
several lay statements from himself and other individuals. He 
has testified during a December 2007 Travel Board hearing. 
The record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the appellant. 


In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F.3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.

Analysis of the Claim

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Additionally, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA, or for 
injury incurred in or aggravated while performing inactive 
duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, (West 
2002 & Supp. 2009); 38 C.F.R. § 3.6 (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. See 38 C.F.R. § 3.385.



The appellant contends that there were two instances of 
pronounced loud noise exposure during service that caused him 
to develop hearing loss. The first occurred during his basic 
training when while sleeping in a tent someone shot a smoke 
grenade close to where he was sleeping. This caused a loud 
whistling sound followed by an explosion. He states that his 
right ear was bleeding after the incident, and his ears rang 
for two months afterwards. The second event is that in 1982 
during a training exercise the gun affixed to an M-42 
misfired nearby him again causing him to have ringing in the 
ears. He did not seek medical attention following either of 
these incidents. 

The appellant has provided supporting statements from other 
individuals with whom he served as to the extent of his noise 
exposure during the events described. 

Records of VA outpatient treatment include an October 2003 
audiology consultation report, indicating on hearing 
evaluation there were inconsistencies evident, i.e., speech 
reception threshold (SRT) / pure tone threshold disagreement, 
similar to inconsistencies noted on a prior July 2003 
evaluation. The VA audiologist was unable to determine the 
type or degree of hearing loss, if any. Immittance results 
indicated the possibility of normal hearing in both ears. 

The December 1998 report of a private audiological evaluation 
for fitting of a hearing aid is provided in the form of a 
chart, and does not offer a reliable indicator of precise 
audiometric test results. See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (VA may not interpret graphical 
representations of audiometric data).

The January 2006 report from a private otolaryngologist 
(ENT), V.P. indicates findings on audiometric testing as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
75
75
75
LEFT
55
60
75
75
75

(These audiometric findings are the result of bone conduction 
testing. Air conduction test results were slightly worse.) 
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.
The clinical impression was moderately-severe to severe 
sensorineural hearing loss in the left ear, and severe to 
profound sensorineural hearing loss in the right ear.
An accompanying treatment record indicates the appellant's 
reported history of noise exposure during service. The 
overall impression was of bilateral sensorineural hearing 
loss suspect noise exposure.

Based on the findings to that point demonstrating the 
potential likelihood of hearing loss, and the appellant's 
competent assertions of in-service noise exposure,               
the Board's April 2008 remand directed that he undergo a VA 
Compensation and Pension examination by an audiologist to 
determine if hearing loss was of service origin.

The report of an April 2009 VA audiological examination 
states that the examiner had reviewed the claims folder, 
including the evidence as to a reported history of noise 
exposure during service. Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). On a physical 
examination, the VA examiner attempted to complete 
audiometric testing. However, the examiner was unable to 
obtain valid audiometric test results, measured in terms of 
puretone threshold values, because of inconsistent responses 
during testing with both pure tone and speech testing. The 
examiner re-instructed the claimant twice without resolution 
of inconsistent responses. The results were deemed not 
suitable for rating purposes. Otherwise, immittance testing 
showed normal, type A tympanometry. Acoustic reflexes were 
within normal limits on both sides. The examiner was unable 
to give a diagnosis based on the limited findings obtained.

On the subject of whether claimed bilateral hearing loss was 
the result of acoustic trauma during active duty service, the 
examiner could not resolve this issue without resort to mere 
speculation. The rationale given was the presence of 
inconsistent responses on audiometric testing. The VA 
examiner further clarified that immittance testing suggested 
hearing was within normal limits in the low and mid 
frequencies, with a possible mild and at most moderate 
sensorineural hearing loss in the high frequencies of the 
right ear. The appellant's responses to behavioral testing 
were not consistent with these findings. 

Given the above, and most notably the absence of confirmation 
of a current hearing loss disorder, the criteria for service 
connection for bilateral hearing loss are not met. On the 
appellant's April 2009 VA Compensation and Pension 
examination, despite numerous attempts to document the nature 
and extent of any hearing loss the audiometric test findings 
were routinely inconsistent. By all indication the VA 
examiner took reasonable measures to attempt to alleviate the 
problem, but this was ultimately not successful. The April 
2009 VA examiner further indicated that by immittance testing 
as the only objective data that was available the appellant 
appeared to have normal hearing. The absence of confirmed 
hearing loss given inconsistency between expected and actual 
test results had similarly occurred on an October 2003 VA 
audiology consultation, and thus was not just an isolated 
instance. It follows that there is not a verified diagnosis 
of bilateral hearing loss on record, including that would 
meet the definition of a hearing loss disability under 38 
C.F.R.  § 3.385. Rather, the VA examination could not confirm 
any of the findings obtained from a January 2006 ENT 
consultation, and in fact suggested to contrary.             
Nor would further development in this regard such as another 
examination plausibly lead to a different outcome. 

Absent confirmation of a current hearing loss disability on 
the above examination, any finding of service connection for 
the same disorder would be premised on no more than 
speculation. Applicable law provides that a grant of service 
connection              may not be made on such a basis. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). For 
similar reasons, there is no foundation upon which to 
conclude that the appellant's claimed hearing loss is 
attributable to any extent to in-service noise exposure, as 
the competent evidence does not establish that he experiences 
the present disability claimed. In the absence of a current 
disability, the question of a causal relationship to service 
is no longer determinative. 

In evaluating a service connection claim, moreover, evidence 
of a current disability is an essential element, and where 
not present the claim under consideration cannot be 
substantiated. See Moore v. Nicholson, 21 Vet. App. 211, 215 
(2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Compensation for service-connected injury is limited to 
those claims which show a present disability.").         See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). The 
evidence of record is absent competent evidence of the 
disability claimed. The appellant's own assertions while 
having been considered, cannot establish the medical evidence 
required to show a current clinical diagnosis of hearing 
loss. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for bilateral hearing loss. The 
preponderance of the evidence is unfavorable on this claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


